Case 2:18-cr-00290-AB Document 43 Filed 08/20/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : Docket No. 0313 2:18-CR-00290-001
v.
DAVID SOMMERS : Attorney I.D. No. 52595

DEFENDANT’S MOTION TO FILE UNDER SEAL EXHIBITS ATTACHED TO
SENTENCING MEMORANDUM
On August 20, 2019, the Defendant filed a Sentencing Memorandum with attached
exhibits which have been docketed as Document 42. These exhibits contained tax returns with
unredacted personal information.
For this reason, Defendant respectfully requests the Court issue an Order permitting the
filing under seal of the unredacted documents attached as Exhibit A to the Defendant’s

Sentencing Memorandum.

Respectfully Submitted,

oe
L

     
Case 2:18-cr-00290-AB Document 43 Filed 08/20/19 Page 2 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : Docket No. 0313 2:18-CR-00290-001
v.
DAVID SOMMERS : Attorney ILD. No. 52595

CERTIFICATE OF SERVICE
I, Louis R. Busico, hereby state that a true and correct copy of the Defendant’s Motion to

File Under Seal was sent to the parties below on Tuesday, August 20, 2019 via ECF and email:

 

 

james_scheidt@paed.uscourts.gov sjones@begleycarlin.com
Honorable Anita B. Brody, U.S.D.J. Mr. Steven M. Jones, Esquire
U.S.D.C. for the Eastern District of Pennsylvania 680 Middletown Boulevard
James A. Byrne U.S. Courthouse Langhorne, PA 29047

601 Market Street
Philadelphia, PA 19106

Ryan.Connors@usjdoj.gov

Mr. Ryan C. Connors, Esquire
Assistant United States Attorney
U.S. Attorney’s Office

601 D Street, NW, Suite 2808
Washington, DC 20579

Joan.Burnes@usdoj.gov

Ms. Joan E. Burnes, Esquire
Assistant United States Attorney
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106

Brian_Piskai(@paep.uscourts.gov
Mr. Brian B. Poskai

United States Probation Officer
600 Arch Street, Suite 2400
Philadelphia, PA 19106

   

   

Louis R. Busic -Fisquire
Attorney for Defendant

 
Case 2:18-cr-00290-AB Document 43 Filed 08/20/19 Page 3 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : Docket No. 0313 2:18-CR-00290-001
v.
DAVID SOMMERS : Attorney I.D. No. 52595
ORDER

This matter comes before the Court on the Defendant’s Motion to File Under Seal the
Exhibits attached to his Sentencing Memorandum filed on August 20, 2019. Upon consideration
of the Defendant’s Motion, and the entire record of this case, it is hereby ORDERED that the

Motion is GRANTED.

 

Honorable Anita B. Brody

United States District Judge
United States District Court for the
Eastern District of Pennsylvania
